Citation Nr: 9923400	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  96-20 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel

INTRODUCTION

The veteran had active service from April 1968 to April 1988.

This matter arises before the Board of Veterans' Appeals 
(Board) from a March 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
entitlement to service connection for a low back disability.

This matter was before the Board previously and remanded in 
July 1998 to ensure that the veteran was afforded the 
opportunity for a personal hearing before a member of the 
Board.  A travel board hearing was held on December 7, 1998.  
Thus, the Board is satisfied that the remand directives were 
accomplished.  Further, the veteran was sent a notification 
dated on June 16, 1999 as to his right to another hearing 
before a member of the Board since the Board member who 
conducted the December 1998 hearing no longer is affiliated 
with the Board.  There is no evidence that the veteran 
responded to such letter.  Thus, the Board has determined 
that no further development is warranted in this case.


FINDING OF FACT

Medical evidence of a nexus between a low back disability and 
the veteran's period of service has not been submitted.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a low back disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's service medical records include an enlistment 
examination conducted in April 1968 that is silent for any 
pertinent findings or complaints.  In medical records dated 
in December 1975, the veteran complained of light back pain 
and pressure.  The veteran's records also reveal a clinical 
entry dated in August 1979 related to complaints of low back 
pain; the examiner noted that the lumbar area was non-tender 
at that time.  In a medical record dated in November 1979, 
the veteran continued to complain of discomfort in the lower 
back.  Physical examinations conducted in March and June 1980 
do not contain any relevant diagnosis or findings.  A 
separation examination conducted in January 1988 is negative 
for any pertinent findings.

Post-service records include a VA spine examination conducted 
in June 1994.  In a recitation of the veteran's past medical 
history, the examiner reported that the veteran had 
experienced back trouble in 1979 to 1980 while in the 
service, but that he did not recall any specific injury.  
Further, the veteran reported that he sought treatment after 
service and was told that he had some sort of back disorder.  
The veteran complained of chronic pressure sensation in the 
lower back.  Objective findings included degenerative disc 
disease involving the lumbar area and grade two 
spondylolisthesis.  An x-ray study of the lumbosacral spine 
revealed bilateral spondylosis and spondylolisthesis.  

The veteran provided several receipts dated in 1988 that make 
reference to scheduled orthopedic appointments at the VA 
Medical Center in Temple, Texas and two prescriptions. 

During a VA examination performed in November 1994, the 
veteran complained of occasional sharp pain and tightness in 
the morning, with occasional intermittent numbness in the 
leg.  On examination, the examiner rendered a diagnosis of 
chronic low back pain with x-ray evidence of grade one and 
two spondylolisthesis, bilaterally.  

In a rating decision dated in March 1995, the RO determined 
that the veteran's spondylolisthesis of the lumbar spine was 
a non service-connected disability.  

The veteran had two personal hearings before a member of the 
Board.  In December 1997, the veteran testified that at the 
time when he incurred back problems in service, he was an 
operating room technician.  Transcript (T.) at 4.  The 
veteran further testified that he was in Korea in 1979 when 
he hurt his back and was placed on a 60-day profile by the 
attending physician.  (T.) at 5.  Essentially, the veteran 
was placed on light duty and was told not to do any 
stretching.  (T.) at 5.  The veteran stated that he did not 
recall whether he was treated any further for his back 
problems during service.  (T.) at 6.  

After service, the veteran stated that he sought treatment at 
the VA and that he was sent to the Scott & White Hospital for 
some tests.  (T.) at 6.  The veteran also testified that the 
doctor told him that he had some sort of back disorder that 
might have been caused by an injury that had not healed 
properly.  (T.) at 6, 7.  The veteran testified that the 
doctor told him that his spine had turned spongy and that one 
of the ways to remedy the problem was to take medicine and 
live with the pain.  (T.) at 7.  Also, the doctor told the 
veteran that he could also undergo surgery for his back 
disorder.  (T.) at 7.  The veteran stated that he was sent 
for physical therapy at the VA facility and that this 
treatment occurred in 1988.  (T.) at 7.

Further, the veteran stated that he had been scheduled for an 
orthopedic consultation with the Temple VA in Texas sometime 
before April 1989, but that he was told to reschedule because 
the doctor was unavailable.  The veteran recalled that he 
heard nothing further from the Temple VA.  (T.) at 8.  When 
questioned as to whether the veteran followed up with the VA 
after that time, the veteran stated that he went to the VA in 
Tampa, Florida where he waited for six hours before he was 
told that his records were not located at that facility.  
(T.) at 8, 9.  He stated that he filled out some forms 
related to his records, but that he never heard from anyone 
at that VA facility again.  (T.) at 9.  

The veteran was participating at that time in a VA training 
program and was transferred to Augusta, Georgia.  (T.) at 9.  
He went to the records section at the VA in Augusta to 
explain his situation and fill out paperwork to get his 
records sent to Georgia.   (T.) at 9, 10.  The veteran stated 
that he never heard anything further during the two years he 
was there.  (T.) at 9.  He also stated that he was not 
treated for his back until sometime around 1994, when he 
contacted the VA requesting an examination.  (T.) at 10.  Up 
until that time, the veteran was taking Tylenol for the pain.  
(T.) at 10.  In 1994, the veteran stated that he had a 
physical and x-ray and that the physician told him that he 
had spondylosis.  (T.) at 11.  The veteran further testified 
that the physician was a contract physician and that he only 
conducted the tests and did the reports.  (T.) at 11.  The 
veteran then underwent another physical at the VA in Hampton, 
Virginia where the examiner tested his back with some sort of 
caliper.(T.) at 11.  

The veteran stated that he is not being treated currently for 
his lower back disorder.  (T.) at 12.  He further testified 
that when he has pain, he takes Tylenol and pushes his back 
against the wall as he had been instructed by a previous 
physicial therapist to help relieve the pain.  (T.) at 12.  
When asked about treatment in the military from 1979 when he 
first complained of back problems to the time of separation 
in 1988, the veteran stated that he self-medicated.  (T.) at 
12. Currently, the veteran stated that at times when he is 
working, he has to stay in his chair rather than get up 
because of his low back problems.  (T.) at 14.  

During his hearing in December 1998, the veteran testified 
that he had been given a medical profile while in service, 
which essentially meant that he was not to do any lifting or 
bending for a six-week period.  (T.) at 4.  He further stated 
that about one month after service, he was seen at the Temple 
VA Medical Center on about eight occasions.  (T.) at 5.  
After he moved away to Florida, he stated that he had an 
appointment, but because his medical records were not 
available at the Tampa VA, he was not treated at that time.  
(T.) at 6.  
When questioned about any problems that the veteran had had 
with his back prior to service, the veteran answered that he 
did not recall any such problems.  (T.) at 8.  Also, the 
veteran testified that at separation, he did not mention to 
anyone the problems he was having with his back.  (T.) at 8.  
Also, he stated that he has not had continuous treatment 
since service; rather, he has been taking medication and 
seeing physicians off and on again for his spondylolisthesis.  
(T.) at 8.  When he experiences discomfort, the veteran 
stated that he takes Tylenol and uses body pillows to help 
him sleep.  (T.) at 9.  On an average day, the veteran stated 
that his pain is minor, as long as he is not doing anything 
physical.  (T.) at 10.  But, if he does any activity 
constantly, the veteran stated that his pain is somewhat 
severe and requires him to take some Tylenol.  (T.) at 10.  

When questioned about his back problem and service, the 
veteran stated that he could not recall any specific incident 
that caused his low back pain.  (T.) at 11.  However, after 
service, he stated that the physician told him that his 
problems could be either from an injury or a disorder from 
birth.  (T.) at 11.  The veteran also stated that he had seen 
an orthopedist for his back about one year earlier and that 
he would supply the name and address of that physician.  (T.) 
at 13.  

Analysis

The Board notes that in well grounded cases, service 
connection may be granted for disability arising from disease 
or injury incurred in or aggravated by active service in the 
Armed Forces.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  The United States Court of Appeals 
for Veterans Claims (Court) has held that there are three 
basic evidentiary requirements to establish a well grounded 
claim for service connection:  (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of an inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), aff'd 
sub nom. Epps v. Brown, 9 Vet. App. 341 (1996).  

The Court has further held that the second and third elements 
of a well grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).

In the present case, the veteran has failed to carry his 
burden of establishing a well grounded claim.  Overall, he 
has not presented competent evidence of a nexus between any 
post-service low back problems and his period of service.  
The Board recognizes that the record substantiates that the 
veteran experienced low back pain and discomfort while in 
service, as noted above.  Further, the Board acknowledges 
that the veteran was treated for those lower back problems 
during his period of service.  Nonetheless, the veteran has 
failed to present competent evidence that his inservice 
treatment resulted in residual disability.  More 
specifically, the veteran has failed to provide evidence of a 
medical nexus between the inservice complaints and treatment 
of the lower back and any post-service low back disability.  
Thus, in this respect, the veteran has failed to establish a 
well grounded claim.

Further, the Board acknowledges that during his personal 
hearing in November 1997, the veteran indicated that after 
service, he sought treatment from the VA hospitals when he 
experienced pain.  However, in spite of the RO's extensive 
efforts to locate VA outpatient treatment records, the record 
lacks any evidence of such treatment.  More specifically, 
other than two VA examinations conducted in 1994 and the 1988 
receipts indicative of future appointments, the veteran has 
not submitted any evidence of ongoing symptomatology or 
treatment since service for lower back disability.  Thus, in 
this regard, the veteran has not established a well grounded 
claim.

Further, the Board notes that this veteran has not submitted 
evidence that he is medically skilled or trained so as to 
render a medical opinion competent.  Thus, his lay statements 
that his low back disability stems from his period of service 
while in Korea do not equate with competent medical evidence.  
The determinative issue in this case is not factual in 
nature; thus, such statements are insufficient for the 
purpose of establishing a well grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93.

Overall, the veteran has failed to establish a well grounded 
claim for lack of competent evidence of a medical link 
between any post-service lower back disability and the low 
back problems he experienced while in service.  A review of 
the record reveals that the onset of the veteran's complaints 
of low back pain is dated in August 1979.  Clinical records 
associated with the veteran's back problems reveal several 
entries for treatment of pain during August 1979 to November 
1979.  However, other than the veteran's subjective 
complaints, the examiners reported normal findings.  In fact, 
at separation, the veteran did not register any complaints 
relative to his lower back and no clinical findings were 
noted on the examination report.  

Moreover, other than the veteran's personal statements and 
findings from 1994 VA examinations, there is no medical 
evidence post-service that tends to suggest continuous 
treatment since service for any lower back disorders.  In 
fact, the veteran himself stated during his personal hearing 
that he has not had continuous treatment for his lower back; 
rather, when he experiences pain due to his 
spondylolisthesis, he takes Tylenol and does exercises.  The 
Board does not negate the fact that the veteran has been 
diagnosed with spondylolisthesis and has received treatment 
for such disability.  However, in light of the above, the 
Board has determined that the veteran in this case has not 
established a well grounded claim.  Specifically, the veteran 
has not submitted evidence of an inservice incurrence that 
resulted in residual disability and competent evidence of 
continuity of symptomatology so as to permit a finding of 
service connection.  Thus, the veteran's claim fails.



ORDER

Entitlement to service connection for a low back disability 
is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

